DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed 18 February 2022.  Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive.
Applicant argues with respect to the Fonseca (US Publication 2010/0122277) and Fukumiya (US Publication 2008/0022295) references on page 8-11 of the remarks.  Specifically, Applicant argues that Fonseca does not disclose “receiving, using a hardware processor of a media device, a designation of user interactions with a category of applications as a distraction” and “determining, from device data of a mobile device that is associated with the media device, a first level of distraction indicating that an application in the category of applications executing on the mobile device has been interacted with for a first time period during the presentation of the media content item and a second level of distraction indicating that the application in the category of application executing on the mobile device associated with the media device has been interacted with for a second time period during the presentation of the media content item.”  Applicant supports such an assertion by stating that “Fonseca is concerned with the generation of attention loss markers using an attention loss detector”, which is not analogous to the above limitations.  
Initially, the examiner notes that Fukumiya has been relied upon to disclose limitations relating to a “second level of distraction”.  Further, the examiner respectfully disagrees with 
With further respect to the “first level of distraction” and “first time period” limitations, the attention loss markers of Fonseca are analogous to an indication of a distraction.  The claimed “level” has no discrete definition in the claim, and as a result may be broadly interpreted.  Fonseca discloses at [0023] that an elapsed duration between an attention loss marker and the reception of a user input may be recorded.  Such amounts to a “first time period”, and based on a broad interpretation of the term “level”, is indicative of a level of distraction (shorter time periods indicating lower-level distractions, for example).
The examiner respectfully disagrees with Applicant’s arguments with respect to Fukumiya on page 11 of the remarks.  As it pertains to the limitations concerning “a second level of distraction” and “a second time period”, Fukumiya explicitly discloses recording multiple non-viewed periods, at [0113].  The recording of multiple non-viewed periods is analogous to the marking of a second time period, the non-viewed period having a level of distraction corresponding to the elapsed time period, as in Fonseca.
As a result, Applicant’s arguments are insufficient to overcome the rejection of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca, U.S. Patent Application Publication #2010/0122277 published May 13, 2010 in view of Fukumiya, U.S. Patent Application Publication #2008/0022295 published January 24, 2008
With regard to Independent Claim 1,
	Fonseca teaches a method for providing media guidance based on detected user events, the method comprising determining, using a hardware processor of a media device, that a media content item is being presented on a display device that is associated with the media device. See e.g., Abstract, ("A device and a method for playing audio-video content...") See also [0041], (discussing playback on the device.)  
	Fonseca discloses receiving, using a hardware processor of a media device, a designation of user interactions with a category of applications as a distraction (see [0047-0049] in which user attention loss with respect to a media application is marked.  
	Fonseca further teaches determining, from device data of a mobile device that is associated with the media device, a first level of distraction indicating that an application in the category of applications executing on the mobile device associated with the media device has been interacted with for a first time period during the presentation of the media content item... See e.g., [0047-0049], (discussing that multiple timestamp/attention loss marker can be saved when the user loses attention or directly pauses the device. Both are "interactions" with the media device under the broadest, reasonable interpretation of the term consistent with specification.) Specifically, see [0047], ("Of course, multiple attention loss markers may also be generated and stored in the attention loss storage unit 210 should multiple points of attention loss be detected.")  See also Abstract, (discussing similar.) See also [0045], ("An especially useful method of detecting attention loss by the user is by detecting a remote control command from the user....") A remote control device is a "mobile device that is associated with the media device." The examiner further notes that the loss of attention is a "level of distraction."  Fonseca explicitly discloses at [0023] that an elapsed duration between an attention loss marker and the reception of a user input may be recorded.  Such amounts to a “first time period”, and based on a broad interpretation of the term “level”, is indicative of a level of distraction (shorter time periods indicating lower-level distractions, for example).
	Fonseca further teaches receiving an indication that a previously presented portion of the media item is to be presented.  See Abstract, ("The user may revert playback to a point in time corresponding to the attention loss marker using a UI unit.") See also [0048], (discussing user resuming playback from a previous point.)
	Finally, Fonseca teaches in response to receiving the indication, causing one or more snippets of the media content item to be presented for selection based at least in part on the first level of distraction.... See Abstract, ("The user may revert playback to a point 
	Fonseca does not explicitly disclose a second level of distraction that the mobile device associated with the media device has been interacted with during the presentation of the media content item.
	Fukumiya teaches a similar method for allowing users to watch missed portions of media content including determining, from device data associated with [a] media device, a first level of distraction that the media device has been interacted with and during the presentation of the media content item and a second level of distraction that the mobile device associated with the media device has been interacted with during the presentation of the media content item. See e.g., Fig. 10b, 11b, 14b (showing a user ("the mother") who leaves at a certain point and then returns and it tracks with two timestamps the non-viewed time of the mother.) The examiner notes there are multiple interactions shown in these figures, and as such, multiple timestamps. These multiple timestamps show different lengths of time not watching the media content on the device, in other words, different levels of distraction.
	Fukumiya further teaches causing one or more snippets of the media content item to be presented for selection based at least in part on the first level of distraction and the second level of distraction. See e.g., Fig. 17, [0113], (users can select from multiple users non-viewed times which is based at least in part on the first timestamp and second timestamp for that user, which correspond to different levels of distraction)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Fonseca and Fukumiya before them to 

With regard to Dependent Claim 4,
	As discussed with regard to Claim 1, Fonseca-Fukumiya teaches all of the limitations. Fonseca-Fukumiya further teaches wherein the interaction with the mobile device during the presentation of the media content item includes a type of interaction with the mobile device. See e.g., Fonseca, [0047-0049], (discussing that a timestamp/attention loss marker can be saved when the user loses attention or directly pauses the device.) See also Fukumiya, above cited portions (where user can either stop or resume watching content which is playing on a "type of application".)  As discussed above these are all interactions under BRI and are all "types" of interactions. See also Fonseca, [0045], ("An especially useful method of detecting attention loss by the user is by detecting a remote control command from the user....") A remote control device is a "mobile device that is associated with the media device."

With regard to Dependent Claim 6,
 	As discussed with regard to Claim 1, Fonseca-Fukumiya teaches all of the limitations. Fonseca-Fukumiya further teaches generating a composite video for presentation on the display device that combines the one or more snippets of the media content item. See e.g., Fukumiya, [0112], [0113], (reproducing snippet for presentation).  See also Fonseca, [0048], (discussing user resuming playback from a previous point.) The examiner notes that the 
	However, further the examiner notes that the term "snippet" is broad and a section of media could contain any number of arbitrary snippets.  Thus any video could be said to be a "composite video" of smaller "snippets" of the video. 

With regard to Dependent Claim 7,
 	As discussed with regard to Claim 1, Fonseca-Fukumiya teaches all of the limitations. Fonseca-Fukumiya further teaches determining a first playback position in the media content item based on the first level of distraction, determining a second playback position in the media content item based on the second level of distraction and causing the media content item to be presented based on the first playback position and the second playback position. See Fukumiya, Fig. 17, [0113], (users can select from multiple users non-viewed times which is based at least in part on the first timestamp and second timestamp for that user, which correspond to different levels of distraction) Fig. 18, [0112], (playback positions are presented starting from the first timestamp and ending at the second timestamp.) 

With regard to Dependent Claim 8,
 	As discussed with regard to Claim 1, Fonseca-Fukumiya teaches all of the limitations. Fonseca-Fukumiya further teaches generating a first snippet of the media content item based at least in part on the first level of distraction and the second level of distraction. See e.g., Fukumiya, Fig. 18, [0112], (playback positions are presented starting from the first timestamp and ending at the second timestamp.)


	These claims are similar in scope to claims 1-4 and 6-8 respectively and are rejected under a similar rationale.

With regard to Independent Claim 21,
	This claim is similar in scope to Claim 1 and is rejected under a similar rationale.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Fukumiya further in view of Goldman, U.S. Patent Application Publication #2003/0097659
With regard to Dependent Claim 2,
	As discussed with regard to Claim 1, Fonseca-Fukumiya teaches all of the limitations. Fonseca-Fukumiya does not explicitly disclose wherein the interaction with the mobile device during the presentation of the media content item includes interactions with a type of application on the mobile device.
	In an analogous art, Goldman teaches a similar method of pausing media content on a media device during interruptions due to an interaction with a mobile device wherein the interaction with the mobile device during the presentation of the media content item includes interactions with a type of application on the mobile device. See e.g., [0008], ("[W]hen the system detects the event, the pause of the television program is initiated...") and [0009], ("Such events that may indicate an operation is to be performed include an incoming telephone call..." and "Examples of other such events include the receipt of an instant message or electronic mail message..."). The examiner notes these are all types of applications.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Fonseca-Fukumiya and Goldman before them to modify the interface of Fonseca-Fukumiya to allow the interruptions to occur in 

With regard to Dependent Claim 3,
	As discussed with regard to Claim 1, Fonseca-Fukumiya teaches all of the limitations. Fonseca-Fukumiya does not explicitly disclose wherein the interaction with the media device during the presentation of the media content item includes a number of interactions with applications on the mobile device being greater than a threshold number. 
	In an analogous art, Goldman teaches a similar method of pausing media content on a media device during interruptions due to an interaction with a mobile device wherein the interaction with the media device during the presentation of the media content item includes a number of interactions with applications on the mobile device being greater than a threshold number. See e.g., [0008], ("[W]hen the system detects the event, the pause of the television program is initiated...") and [0009], ("Such events that may indicate an operation is to be performed include an incoming telephone call..." and "Examples of other such events include the receipt of an instant message or electronic mail message..."). The examiner notes these are all types of applications. As discussed above these are all interactions under BRI. The examiner notes that there is a threshold number of interactions that the number must be greater than, the threshold being zero.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Fonseca-Fukumiya and Goldman before them to modify the interface of Fonseca-Fukumiya to allow the interruptions to occur in response to interactions with types of applications on a mobile device as discussed by Goldman. One would be motivated to do so to cover more types of interruptions than the limited system of Fonseca-Fukumiya.

With regard to Dependent Claims 12 and 13,
	These claims are similar in scope to Claim 5 and are rejected under a similar rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Fukumiya further in view of Kim, U.S. Patent Application Publication #2011/0187931
With regard to Dependent Claim 5,
 	As discussed with regard to Claim 1, Fonseca-Fukumiya teaches all of the limitations. Fonseca-Fukumiya further teaches wherein the interaction with the media device during the presentation of the media content item includes a detection that a user of the media has left a ... proximity of the media device. See e.g., Fukumiya, Abstract (discussing that it tracks users using a camera and whether they are able to be detected by the camera).
	However, whether the camera of Fukumiya is able to detect the users likely depends on many factors (i.e. spec of camera, lighting, etc.) and thus is not a "predetermined" proximity.
	Kim teaches a system for playing media according to a user's preferences and is capable of determining when a user is within or has left a predetermined proximity of a media device. See e.g., [0065], (can sense when user is within predetermined proximity which means it can also sense when user is not in predetermined proximity.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Fonseca-Fukumiya and Kim before them to modify the interface of Fonseca-Fukumiya to be able to track users within a predetermined proximity as taught by Kim. One would be motivated to do so to capture situations where the user is still watching but the camera isn't able to detect them, due to poor lighting or being outside the cameras field of view.


	This claim is similar in scope to Claim 5 and is rejected under a similar rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Fukumiya further in view of Lerman, U.S. Patent Application Publication #2007/0189708
With regard to Dependent Claim 9,
	 As discussed with regard to Claim 1, Fonseca-Fukumiya teaches all of the limitations. Fonseca-Fukumiya further teaches selecting a first snippet and a second snippet from a plurality of snippets. See e.g., Fukumiya, [0112] (discussing selecting from among multiple snippets).
	Fonseca-Fukumiya does not explicitly disclose wherein a composite video is generated by concatenating a last frame of the first snippet with a first frame of the second snippet.
	Lerman teaches a system wherein multiple snippets of a movie can be turned into a composite video wherein a composite video is generated by concatenating a last frame of the first snippet with a first frame of the second snippet. See e.g., [0044], (concatenating multiple segments of a video together to make one whole video). One of ordinary skill would understand that in concatenation the last frame of a first segment could be linked with the first frame of the second segment.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Fonseca-Fukumiya and Lerman before them to modify the interface of Fonseca-Fukumiya to concatenate segments together as taught by Lerman. One would be motivated to do so to allow users to watch all the missed segments together at a single time.

With regard to Dependent Claim 19,
.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Fukumiya further in view of Cox, U.S. Patent #5,832,439
With regard to Dependent Claim 9,
	 As discussed with regard to Claim 1, Fonseca-Fukumiya teaches all of the limitations. Fonseca-Fukumiya further teaches wherein the indication that the media content is to be played back includes a request to rewind the media content item, wherein the request to rewind the media content item is a ... command received by an ... input device associated with the media device. See e.g., Fonseca, [0047-0049], (resuming playback from previous point, this is rewinding the media content.)
	Fonseca-Fukumiya does not explicitly disclose that the command is an audio command received by an audio input device. However, these are known in the art. For example, Cox teaches a request to rewind a media content item, wherein the request to rewind the media content item is an audio command received by an audio input device...  See e.g., Col. 3:32-38 (discussing audio commands to control watching media including at least "rewind" but also "jump").
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Fonseca-Fukumiya and Cox before them to modify the interface of Fonseca-Fukumiya to be able to accept and interpret audio commands as taught by Cox. One would be motivated to do so to have an intuitive, natural hands-free way to interact with the media application.

With regard to Dependent Claim 20,
	This claim is similar in scope to Claim 10 and is rejected under a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145